                     Case 5:20-cr-00080-J Document 1-1 Filed 04/14/20 Page 1 of 1
                                             CRIMINAL COVERSHEET
                          U.S. District Court, Western District of Oklahoma

P"tty   f     Misdemeanor       f         Felony   I     LJSAO No.:                               Case No.:      CR-20-80-J

Charging Document: Information                          No. of Defendants:             I    Total No. ofCounts:            I     Sealed: Y        T-
Forfeiture:   Yf          OCDETF:v           f-          Wanant:l-*             Summons:    l-         Notice:17                              N   V
              N[7                         Nf            Companion Case No.             (if any)
DEFENDANT INFORMATION:                                                                                                 By :sc
Name: Joshua Taylor Lucas
Alias(es)                                                                 Address: Midwest City, Oklahoma

                                                                          FBI No.:

DOB: 30 - xx,/xx/I989                SSN: xrx-rx-2128                      Race: Whitc                            Interpreter:   Y   f        N17
Sex:        MV        F   f          Juvenile:     Yl-          N|7        I   -anguagci Dialect:

                                                                                      PRIOR MAGISTRATE
DEFENDANT STATUS/RECOMMENDATION                                     :                 .II]DGE PROCEEDINGS:
 r      Not in custody                        f         Detentior Requested           Complaint: Y[,                     N[,
 f      Type ofBond:
                                                                                      Magistrate Judge Case No.: MJ-
 f-     ln custody   at:-
        Inmate/Prisoner/Register No                                                   Previously    Detained: Y       T          N       t-
ATTORNEY/AGENCY INFORMATION                                 :

                        Name: Richard A. Coad                                         AUSA: Amanda Maxfield Green
 l-     Public Defender
                        Address: IoF noty Srreer, S ire s]?
 l- cte lanel              Madison, Wisconsin
                                                                                      Agent /Agency         USFWS
 [7 Retained              Phone:                                                      Local Officer/Agency

                                                           CHARGING DETAILS

Count(s)          U.S.C. Citation(s)                       Offense(s) Charged                                          Penaltv
                                                                                                  NMT     yrs. or NMT $250,000 fine o/b.; NMT 3yrs
   1            16 U.S.C. S 3372(a)(1);            Lacey Act - WiJdlife Trafficking                     5
                                                                                                   S R: $100 S.A.. and mandatory re'titution.
                r6 u.s.c. s 3373(dxrxB)




Signature of AU                    La^da                                                                 Date:     4-t4-                 90
                                                                                                                                                    .l/19
